NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 VICTOR MANUEL TAGLE,                            No. 16-15556

                  Plaintiff-Appellant,           D.C. No. 2:15-cv-00881-JCM-PAL

   v.
                                                 MEMORANDUM*
 CLARK COUNTY; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Nevada state prisoner Victor Manuel Tagle appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action brought on behalf of his

minor children for alleged violations of their various constitutional rights. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Johns v. County of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
San Diego, 114 F.3d 874, 877 (9th Cir. 1997). We affirm.

      The district court properly dismissed Tagle’s § 1983 action because “a

parent or guardian cannot bring an action on behalf of a minor child without

retaining a lawyer.” Id. at 877. Because Tagle lacked standing, the district court

properly determined that it lacked jurisdiction to hear Tagle’s “Motion to Request

Court’s/Case’s Records.” See Clapper v. Amnesty Int’l USA, 133 S. Ct. 1138,

1146 (2013) (standing is jurisdictional prerequisite).

      We reject as unsupported by the record Tagle’s contentions that the district

court discriminated against him based on his financial status and was biased in

favor of defendants.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Tagle’s motions, filed on December 20, 2016, are denied.

      AFFIRMED.




                                          2                                    16-15556